UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15 (D) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-53789 NEWENERGY ENTERPRISE MANAGEMENT, INC. (Name of Registrant as specified in its charter) Delaware 68-0678303 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification No.) Room 901, 3 Unit, Building No.4, District No. 1 of Caihongcheng 66 Guangcai Road, Fengtai District Beijing, China (Address of principal executive office) (86) 10 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ ] No [√] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if smaller reporting company) [] Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [√] No [ ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.3,050,000 shares of common stock are issued and outstanding as of January 29, 2009. NEWENERGY ENTERPRISE MANAGEMENT, INC. FORM 10-Q March 31, 2010 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Balance sheets as of March 31, 2010 (unaudited) and June 30, 2009 Statements of operations for the three and nine months ended March 31, 2010 and the period from April 28, 2009 (inception) to March 31, 2010 (unaudited) Statements of cash flows for the nine months ended March 31, 2010 and the period from April 28, 2009 (inception) to March 31, 2010 (unaudited) Notes to Financial Statements. 2 3 4 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 4 Controls and Procedures. 8 PART II - OTHER INFORMATION Item 6. Exhibits. 9 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our registration statement on Form 10, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and in other reports that we file with the SEC.You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 1 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Balance Sheets March 31, June 30, 2010 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ 17,511 $ - Total current assets 17,511 - Total assets $ 17,511 $ - Liabilities and stockholders’ equity (deficit) Current liabilities: Accounts payable and accrued expenses $ 32,500 $ 2,600 Due to shareholder 50,000 - Total current liabilities 82,500 2,600 Total liabilities 82,500 2,600 Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 1,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.001 par value, 10,000,000 shares authorized; 3,050,000 shares issued and outstanding at March 31, 2010 3,050 - Additional paid in capital 531 - Deficit accumulated during the development stage (68,570 ) (2,600 ) Total stockholders’ equity (deficit) (64,989 ) (2,600 ) Total liabilities and stockholders’ equity (deficit) $ 17,511 $ - The accompanying notes are an integral part of these financial statements. 2 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months For the Nine months April 28, 2009 Ended Ended (Inception) to March 31, 2010 March 31, 2010 March 31, 2010 Revenue $ - $ - $ - Operating expenses General and administrative expenses 10,777 65,970 68,570 Total operating expenses 10,777 65,970 68,570 Loss from operations (10,777 ) (65,970 ) (68,570 ) Net loss $ (10,777 ) $ (65,970 ) $ (68,570 ) Earnings (loss) per share Basic and diluted $ (0.00 ) $ (0.03 ) Weighted average number of common shares outstanding Basic and diluted 3,050,000 2,345,073 The accompanying notes are an integral part of these financial statements. 3 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Nine months April 28, 2009 Ended (Inception) to March 31, 2010 March 31, 2010 Cash flows from operating activities: Net loss $ (65,970 ) $ (68,570 ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based payments 2,776 2,776 Changes in current assets and current liabilities: Accounts payable and accrued expenses 29,900 32,500 Total adjustments 32,676 35,276 Net cash used in operating activities (33,294 ) (33,294 ) Cash flows from financing activities: Proceeds from shareholder loan 50,000 50,000 Proceeds from stock issuance 805 805 Net cash provided by financing activities 50,805 50,805 Net increase in cash and cash equivalents 17,511 17,511 Cash and cash equivalents – beginning - - Cash and cash equivalents – ending $ 17,511 $ 17,511 The accompanying notes are an integral part of these financial statements. 4 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Notes to Financial Statements March 31, 2010 (Unaudited) Note 1 – Organization and nature of Business NewEnergy Enterprise Management, Inc. (the “Company”) was incorporated in the state of Delaware on April 28, 2009, with an authorized capital of 10,000,000 shares of common stock, par value of $0.001 per share, and 1,000,000 preferred stock, par value of $0.001, for the purpose of seeking investment opportunities in the People’s Republic of China (‘PRC”). The Company has selected June 30 as its fiscal year end. Note 2 – Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applicable to interim financial information and the requirements of Form 10-Q and Rule 8-03 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the period from April 28, 2009 (inception) through June 30, 2009, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the period from April 28, 2009 (inception) through June 30, 2009. Recent Accounting Pronouncements On July 1, 2009, the Financial Accounting Standards Board (“FASB”) officially launched the FASB Accounting Standards Codification (“ASC”), which has become the single official source of authoritative nongovernmental U.S. GAAP, in addition to guidance issued by the Securities and Exchange Commission. The ASC is designed to simplify U.S. GAAP into a single, topically ordered structure. All guidance contained in the ASC carries an equal level of authority. The ASC is effective for all interim and annual periods ending after September 15, 2009. The Company’s implementation of this guidance effective July 1, 2009 did not have a material effect on the Company’s financial statements. In September2009, the FASB issued the FASB Accounting Standards Update No. 2009-08 “Earnings Per Share – Amendments to Section 260-10-S99”, which represents technical corrections to topic 260-10-S99, Earnings per share, based on EITF Topic D-53,Computation of Earnings Per Share for a Period that includes a Redemption or an Induced Conversion of a Portion of a Class of Preferred Stockand EITF Topic D-42,The Effect of the Calculation of Earnings per Share for the Redemption or Induced Conversion of Preferred Stock . The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. 5 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Notes to Financial Statements March 31, 2010 (Unaudited) Note 3 – Going Concern The Company’s financial statements are prepared using generally accepted accounting principles applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has not established any source of revenue to cover its operating costs.If the Company is unable to generate revenue or obtain financing, or if the revenue generated or financing obtained is insufficient to cover operating costs it incurs, it may substantially curtail or terminate its operations or seek other business opportunities through strategic alliances, acquisitions or other arrangements that may dilute the interests of existing stockholders. Note 4 – Due to Shareholder The chief executive officer of the Company, from time to time, has provided advances to the Company for working capital. At March 31, 2010 and June 30, 2009, the Company has balances of $50,000 and $0 due to the chief executive officer, respectively. These advances are short-term in nature and non-interest bearing. Note 5 – Stockholders’ Equity On September 1, 2009, the Company issued 2,878,000 shares of its common stock to chief executive officer for approximately $102. The shares were valued at fair value on date of grant at $0.001 per share. Hence, the value of such stock in excess of the purchase price, approximately $2,776 is deemed to be compensation to the chief executive officer. On September 1, 2009, the Company also issued 61,000 shares of its common stock to each of two investors for approximately $102 and $100. On September 21, 2009, the Company issued 50,000 shares of its common stock for $500 to a group of inventors pursuant to a stock purchase agreement. Note 6 – Earnings (Loss) Per Share The Company presents earnings (loss) per share on a basic and diluted basis. Basic earnings (loss) per share are computed by dividing income (loss) by the weighted average number of common shares outstanding. Diluted earnings (loss) per share are computed by dividing income (loss) by the weighted average number of shares outstanding plus the dilutive effect of potential securities. The Company had no dilutive securities outstanding for the three or nine months ended March 31, 6 NEWENERGY ENTERPRISE MANAGEMENT, INC. (A Development Stage Company) Notes to Financial Statements March 31, 2010 (Unaudited) Note 6 – Earnings (Loss) Per Share (continued) Three Months Ended Nine months Ended March 31, 2010 March 31, 2010 Net loss $ (10,777 ) $ (65,970 ) Weighted average common shares (denominator for basic loss per share) 3,050,000 2,343,796 Effect of dilutive securities: - - Weighted average common shares (denominator for diluted loss per share) 3,050,000 2,345,073 Basic loss per share $ (0.00 ) $ (0.03 ) Diluted loss per share $ (0.00 ) $ (0.03 ) Note 7 – Income Taxes Provision for income taxes was not made for three and nine months ended March 31, 2010 as the Company is a development stage enterprise and has incurred accumulated losses. 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. We are a development stage company that was organized on April 28, 2009, and have not engaged in any operations through March 31, 2010.Our activities consisted of general and administrative expenses of $65,970 for the nine months ended March 31, 2010 and $68,570 from inception (April 28, 2009) to March 31, 2010.Our chief executive officer, who is also our sole director, advanced us We were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation.
